Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/22/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 3, 11, 12, 13, 21, 22  and 23 are rejected under 35 U.S.C. 102 a(1) as being anticipated by Premerlani et al. (EP 1669767 A1), hereinafter ‘Premerlani’.

With regards to Claim 1, Premerlani discloses An electrical grid system comprising; a phase conductor; a neutral conductor; a neutral-to-ground conductor configured to conduct current flow between the neutral conductor and the ground (Fig 1 shows an electric system comprising phase (34, 36, 38, 58) and neutral (40) conductors 40 and the neutral is bonded to the ground thru grounding resistor 42 so current can flow between neutral and ground); 
a fault detection sensor including: a current sensor configured to sense current flowing along the neutral-to-ground conductor (In accordance with another aspect of the present invention, a system for locating a ground fault in an electrical power distribution system is provided. The system includes a plurality of current sensors adapted to monitor current at a plurality of locations in the distribution system, p.3; In another embodiment, current through the neutral grounding resistor 42 is measured by the current sensor, p.7). 
and a controller having an electronic processor, the controller configured to: receive signals indicative of the current flowing through the neutral-to- ground conductor form the current sensor (In another embodiment, current through the neutral grounding resistor 42 is measured by the current sensor, p.7; At step 150, current at a plurality of locations in the power distribution system are monitored via current sensors. The current sensors transmit detected current signals to the processor. At step 152, the plurality of locations are monitored via the processor. The processor receives the detected current signals and converts the current signals to phasor values, p.11);
monitor the received signals for an occurrence of an event associated with the current flowing along the neutral-to-ground conductor; and output an occurrence of a fault in the electrical grid system based on detecting occurrence of the event (The ground fault is located by identifying zero sequence current values in phase with voltage across the grounding resistor or out of phase with current through the grounding resistor. In broad sense, the ground fault is located between a location at which the test signal is detected and a downstream location at which the test signal is not detected. At step 154, when a ground fault signal is located, the control unit receives a control signal from the processor and initiates a protective action by triggering the circuit interrupter, contactor or breaker to interrupt the power supply to the faulted phase or initiate an alarm, p.11).


With regards to Claim 2, Premerlani discloses the claimed invention as discussed in Claim 1.
Premerlani additionally discloses the event is either a first type event or a second type event (With reference to FIG. 1 previously described, in one embodiment, the phase-to-neutral voltage is measured by the voltage sensor 26 and the neutral-to-ground voltage across the neutral grounding resistor 42 is measured by the voltage sensor 24. In another embodiment, current through the neutral grounding resistor 42 is measured by the current sensor and neutral-to-ground voltage is computed based on the current through the grounding resistor 42 and the value of resistance of the resistor 42, p.7; The ground fault is located by tracing a pulsing current (i.e. first type event, added by examiner) that flows when a portion of the grounding resistor is periodically partially shorted, p.8; The process, designated generally by the reference numeral 144, begins at step 146 in which a ground fault is detected in electrical power distribution system by comparing the lowest phase-to-ground voltage of the system to a basis voltage which is the nominal phase-to-neutral voltage. The phase-to-ground voltages are computed from phase-to-neutral voltages and the neutral-to-ground voltage. If the phase-to-ground voltage (i.e. second type event, added by examiner) is less than the basis voltage, a ground fault is detected in the phase under consideration, p.10).


With regards to Claim 3, Premerlani discloses the claimed invention as discussed in Claim 2.
Premerlani additionally discloses the controller is further configured to: monitor the received signals for the occurrence of the first type event by executing a first fault detection algorithm; and monitor the received signals for the occurrence of the second type event by executing a second fault detection algorithm (The analog signals from the current sensors 14, 16, 17, 18, 20, 22 and the voltage sensors 24, 26 are converted into digital signals and applied to a processor 62…When present, a ground fault is located between a location at which test signal is detected and a downstream location at which test signal is not detected in the system 12. Processor 62 will typically include hardware circuitry and software for performing computations indicative of ground fault condition as described below. Processor 62 may thus include a range of devices, such as a microprocessor based module, an application-specific or general purpose computer, programmable logic controller, or a logical module, as well as appropriate programming code within such devices. The processor 62 is coupled to a control unit 64 configured to receive the data from the processor 62 and initiate a protective action based on the data from the processor 62, p.5-6; The ground fault detection algorithm may be also used to detect an inverted ground fault condition in which high voltage is generated across the unfaulted phases, p.7 ; FIG. 5 is a flow chart (i.e. first fault detection algorithm, added by examiner) illustrating exemplary steps involved in computing the average phasor values of pulsing residual current, p.9; FIG. 7 is a flow chart (i.e. second fault detection algorithm, added by examiner) illustrating exemplary steps involved in locating a ground fault in an electrical power distribution system, p.10).


With regards to Claim 11, Premerlani discloses the claimed limitations as discussed in Claim 1.


With regards to Claim 12, Premerlani discloses the claimed limitations as discussed in Claims 2 and 11.


With regards to Claim 13, Premerlani discloses the claimed limitations as discussed in Claims 3 and 12.


With regards to Claim 21, Premerlani discloses the claimed limitations as discussed in Claim 1.


With regards to Claim 22, Premerlani discloses the claimed limitations as discussed in Claims 2 and 21.


With regards to Claim 23, Premerlani discloses the claimed limitations as discussed in Claims 3 and 22.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 4, 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over ‘Premerlani’, in view of Flood et al. (US 5193189 A), hereinafter ‘Flood’.

With regards to Claim 4, Premerlani discloses the claimed invention as discussed in Claim 3.
However, Premerlani does not specifically disclose the controller is further configured to execute the first fault detection algorithm and the second fault detection algorithm simultaneously.
Flood discloses the controller is further configured to execute the first algorithm and the second algorithm simultaneously (In addition to providing a novel technique for allocating processing time, the present programmable controller provides an improved system for executing the machine operation programs, therefore, these programs will be described in detail. A function chart program defines the overall control process as a sequence of steps and provides the mechanism for coordinating the simultaneous execution of different parts of a single machine operation program in parallel by multiple program execution processor modules, Col. 28, Lines 14-23).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Premerlani in view of Flood, to configure the controller to execute first and second fault detection algorithm simultaneously to improve the processing speed (In addition to providing a novel technique for allocating processing time, the present programmable controller provides an improved system for executing the machine operation programs, therefore, these programs will be described in detail, Flood, Col. 28, Lines 14-18).


With regards to Claim 14, Premerlani in view of Flood, discloses the claimed limitations as discussed in Claims 4 and 13.


With regards to Claim 24, Premerlani in view of Flood, discloses the claimed limitations as discussed in Claims 4 and 23.


Claims 5, 15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over ‘Premerlani’, in view of Pierre Bertrand, “Directional protection equipment”, Cahier technique n° 181, 1998, hereinafter ‘Bertrand’.

With regards to Claim 5, Premerlani discloses the claimed invention as discussed in Claim 2.
However, Premerlani does not specifically disclose the first type event includes a reversal in a direction of current flow along the neutral-to-ground conductor from a normal direction to a reverse direction.
Bertrand discloses a reversal in a direction of current flow along a conductor from a normal direction to a reverse direction (Directional protection equipment is useful for all network components in which the direction of flow of power is likely to change, notably in the instance of a short circuit between phases or of an earthing fault (single phase fault)… directional protection is sensitive to the direction of flow of the current to earth. It is necessary to install this type of protection equipment whenever the phase to earth fault current is divided between several earthing system… fig. 2 shows the directional protection equipment (1) is tripped since the direction of current flow is abnormal, p.4).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Premerlani in view of Bertrand, to utilize direction reversal of current flow along a conductor such as the neutral-to-ground conductor (Premerlani) from a normal direction to a reverse direction as the first type event to improve fault detection accuracy (Directional protection is therefore complementary to overcurrent protection, enabling good discrimination of the faulty network section to be achieved in the above mentioned situations, Bertrand , p.5).


With regards to Claim 15, Premerlani in view of Bertrand, discloses the claimed limitations as discussed in Claims 5 and 12.


With regards to Claim 25, Premerlani in view of Bertrand, discloses the claimed limitations as discussed in Claims 5 and 22.


Claims 6, 16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over ‘Premerlani’, in view of Bertrand, and in further view of Kam et al. (US 20160365727 A1), hereinafter ‘Kam’.

With regards to Claim 6, Premerlani in view of Bertrand discloses the claimed invention as discussed in Claim 5.
Premerlani additionally discloses a current sensor configured to sense a current flowing through the phase conductor, signals indicative of the current flowing through the phase conductor (Referring now to FIG. 1, a ground fault locating system 10 is illustrated for a three phase high resistance grounded power distribution system 12. The system 10 includes a plurality of current sensors 14, 16, 17, 18, 20, 22 and a plurality of voltage sensors 24, 26 coupled to the three phase power distribution system 12, for measuring values for the instantaneous current and the instantaneous voltage respectively. In one exemplary embodiment, the current sensors 14, 16, 17, 18, 20, 22 are current transformers configured to generate feedback signals representative of instantaneous current through each phase [0009]).
However, Premerlani does not specifically disclose controller is configured to: determine the direction of current flow along the neutral-to-ground conductor based on the received second signals.
Kam discloses controller is configured to: determine the direction of current flow along the neutral conductor based on the received signals (The controller may determine whether the neutral current signal is based on a current from the source-side or the load-side based at least in part on measuring the direction of power flow in the phase conductors [0015]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Premerlani in view of Bertrand, and in further view of Kam, to configure the controller to receive signals indicative of the current flowing through the phase conductor and determine the direction of current flow along the neutral-to-ground conductor based on the received signals to improve fault detection accuracy.


With regards to Claim 16, Premerlani in view of Bertrand, and in further view of Kam, discloses the claimed limitations as discussed in Claims 6 and 15.


With regards to Claim 26, Premerlani in view of Bertrand, and in further view of Kam, discloses the claimed limitations as discussed in Claims 6 and 25.


Claims 7, 8, 17, 18, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over ‘Premerlani’, in view of Bertrand, and in further view of Anthony Locker (US 20100217546 A1), hereinafter ‘Locker’.

With regards to Claim 7, Premerlani in view of Bertrand discloses the claimed invention as discussed in Claim 5.
However, Premerlani does not specifically disclose the controller is further configured to determine that the fault has occurred when an amount of time for which the current flowing through the neutral-to-ground conductor flows in the reverse direction exceeds a first predetermined amount of time.
Locker discloses determining that the fault has occurred when an amount of time for which the current flowing through the neutral conductor exceeds a first predetermined amount of time (When the neutral current I.sub.N or at least one of the net feeder currents (I.sub.F1, I.sub.F2) exceeds its respective threshold (I.sub.NT or I.sub.FXT), a timer may be started which begins at zero and counts up to the predetermined time period. While the timer is counting up, the output state may remain in a NO FAULT state. If the current continuously exceeds its threshold, the timer may continue to run, and the feeder fault output signal may be set to a FAULT state when the timer reaches the predetermined time period [0039]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Premerlani in view of Bertrand, and in further view of Locker, to configure the controller to determine that the fault has occurred when the neutral-to-ground conductor current flows in the reverse direction for a predetermined amount of time to prevent nuisance alarms (In particular, methods and apparatuses are needed which can recognize changes in the system charging current I.sub.CS so that increases in the neutral current I.sub.N can be distinguished from faults. Such methods may help prevent false alarms [0031], Locker).


With regards to Claim 8, Premerlani in view of Bertrand discloses the claimed invention as discussed in Claim 5.
However, Premerlani does not specifically disclose event includes an increase in magnitude of the current flowing through the neutral-to-ground conductor above a predetermined normal current threshold.
Locker discloses event includes an increase in magnitude of the current flowing through the neutral conductor above a predetermined normal current threshold (FIG. 4 depicts a graphs of the neutral current I.sub.N and the neutral current threshold I.sub.NT. At time t.sub.1, the neutral current I.sub.N begins to increase and subsequently exceeds the neutral current threshold I.sub.NT, upon which a fault may be recognized [0031]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Premerlani in view of Bertrand, and in further view of Locker, to consider an event including an increase in magnitude of the current flowing through the neutral-to-ground conductor above a predetermined normal current threshold to prevent nuisance alarms (In particular, methods and apparatuses are needed which can recognize changes in the system charging current I.sub.CS so that increases in the neutral current I.sub.N can be distinguished from faults. Such methods may help prevent false alarms [0031], Locker).


With regards to Claim 17, Premerlani in view of Bertrand, and in further view of Locker, discloses the claimed limitations as discussed in Claims 7 and 15.


With regards to Claim 18, Premerlani in view of Bertrand, and in further view of Locker, discloses the claimed limitations as discussed in Claims 8 and 15.


With regards to Claim 27, Premerlani in view of Bertrand, and in further view of Locker, discloses the claimed limitations as discussed in Claims 7 and 25.


With regards to Claim 28, Premerlani in view of Bertrand, and in further view of Locker, discloses the claimed limitations as discussed in Claims 8 and 25.


Claims 9, 19 and 29 is rejected under 35 U.S.C. 103 as being unpatentable over ‘Premerlani’, in view of Bertrand, in further view of Locker and  further in view of Aoki et al. (JP 5494462 B2), hereinafter ‘Aoki’.

With regards to Claim 9, Premerlani in view of Bertrand, and in further view of Locker discloses the claimed invention as discussed in Claim 8.
However, Premerlani does not specifically disclose controller is further configured to: determine whether the magnitude of current flowing through the neutral-to-ground conductor has increased above the predetermined normal current threshold in an amount of time that is less than a second predetermined amount of time.
Aoki discloses determining whether the magnitude of current flowing through the conductor has increased above the predetermined normal current threshold in an amount of time that is less than a second predetermined amount of time (First time limit set value Tr1 [s], Second time set value Tr2 [s], Third time limit set value Tr3 [s]. However, Tr1>Tr2> Tr3. The first time set value Tr1 is a time set value when the load current I exceeds the first current set value Ir1 and falls below the second current set value Ir2. The second time limit set value Tr2 [s] is a time limit set value when the load current I exceeds the second current set value Ir2 and falls below the third current set value Ir3. The third time set value Tr3 [s] is a time set value when the load current I exceeds the third current set value Ir3. These time limit set values Tr1, Tr2, Tr3 are set so that the time limit set value becomes shorter as the load current I increases, p.3).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Premerlani in view of Bertrand, in further view of Locker and further in view of Aoki, to configure whether the magnitude of current flowing through the neutral-to-ground conductor has increased above the predetermined normal current threshold in an amount of time that is less than a second predetermined amount of time to improve response time of protection scheme and provide better thermal protection to the conductors (These time limit set values Tr1, Tr2, Tr3 are set so that the time limit set value becomes shorter as the load current I increases in consideration of the thermal protection of the electric wire 13, and the switch 19 is opened in a short time, p.3, Aoki).


With regards to Claim 19, Premerlani in view of Bertrand, in further view of Locker and further in view of Aoki, discloses the claimed limitations as discussed in Claims 9 and 18.


With regards to Claim 29, Premerlani in view of Bertrand, in further view of Locker and further in view of Aoki, discloses the claimed limitations as discussed in Claims 9 and 28.


Claims 10, 20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over ‘Premerlani’, in view of Scott et al. (CA 2303964 C), hereinafter ‘Scott’.

With regards to Claim 10, Premerlani discloses the claimed invention as discussed in Claim 2.
However, Premerlani does not specifically disclose the second type event is the occurrence of significant random noise on the neutral-to-ground conductor exceeding a predetermined noise threshold.
Scott discloses event of significant random noise on the conductor exceeding a predetermined noise threshold (The present invention relates to the protection of electrical circuits and, more particularly, to the detection of electrical faults of the type known as arcing faults in an electrical circuit, p.2; In accordance with another aspect of the invention, there is provided a method of determining whether arcing is present in an aircraft electrical circuit by processing input signals corresponding to a current in said circuit and to the presence of broadband noise in a predetermined range of frequencies in said circuit, p.9; This invention takes current waveforms and broadband noise to determine if arcing is present in electrical conductors… Noise Threshold - The threshold value is: 16. This is the normal operating broadband noise (HF_ Noise Accumulator) threshold. The method and apparatus of the invention use this to determine if the broadband noise is due to arcing or from normal operation of loads… This threshold is the broadband noise count threshold due to arcing, if the broadband noise count (HF Count 1) is greater than this threshold and the normal operating broadband noise counter (HF Noise Accumulator) is less than the Noise Threshold, then the probability of an arc is high, p.15-16).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Premerlani in view of Scott, to consider the second type event of significant random noise on the neutral-to-ground conductor exceeding a predetermined noise threshold to improve the fault detection accuracy and/or provide redundancy in fault detection.


With regards to Claim 20, Premerlani in view of Scott, discloses the claimed limitations as discussed in Claims 10 and 12.


With regards to Claim 30, Premerlani in view of Scott, discloses the claimed limitations as discussed in Claims 10 and 22.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brungs et al. (US 20030043515 A1) discloses resistance grounding, and more particularly to controllers for detecting and/or locating ground faults or other faults in such systems.
Bains et al. ( CN 108603911 A) discloses about a fault locating method based on symmetrical components of various voltage and current in series compensated power transmission lines in the system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASM FAKHRUDDIN whose telephone number is (571)272-6435. The examiner can normally be reached M-F: 08:30 AM- 05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARI ALESSANDRO can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASM FAKHRUDDIN/Patent Examiner, Art Unit 2863  

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863